Case 9:20-bk-10554-DS                  Doc 435 Filed 11/02/20 Entered 11/02/20 15:09:53    Desc
                                        Main Document     Page 1 of 4



 1   SCOTT B. COHEN, CA BAR #171941
        ENGELMAN BERGER, P.C.
 2    2800 NORTH CENTRAL AVENUE, SUITE 1200
              PHOENIX, ARIZONA 85004
                   _____________
 3                Ph: (602) 271-9090
                 Fax: (602) 222-4999
               Email: sbc@eblawyers.com
 4

 5   Attorneys for CTB AZ, LLC

 6                              UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION
 7

 8       In re:                                               Lead Case No. 9:20-bk-10554-DS

 9       Community Provider of Enrichment                     Jointly Administered With:
         Services, Inc. d/b/a CPES Inc., et al.,              Case No. 9:20-bk-10553-DS
10       EIN: XX-XXXXXXX                                      Case No. 9:20-bk-10994-DS
11       Novelles Developmental Services, Inc.
         EIN: XX-XXXXXXX                                      Chapter 11 Cases
12
         CPES California, Inc.
         EIN: XX-XXXXXXX                                      Hearing Date: November 3, 2020
13                                                            Time: 11:30 p.m.
                                                              Place: Via Zoom for Government
14                                                            Courtroom 201
                    Debtors.
                                                              United States Bankruptcy Court
15                                                            1415 State Street
                                                              Santa Barbara, CA 93101
16

17
                        CTB AZ, LLC’S STATEMENT OF POSITION CONCERNING
18                     AUCTION RESULTS AND SALE OF CPES’s ARIZONA ASSETS
19             Stalking Horse Bidder CTB AZ, LLC (“CTB”), by and through its undersigned
20   counsel, hereby provides this statement of position concerning the results of the auction
21   process conducted by debtor Community Provider of Enrichment Services, Inc. (“CPES”)
22   pursuant to this Court’s Order Granting Motion for Entry of (I) An order (A) Authorizing and
23   Approving Debtor’s Entry into the Stalking Horse Asset Purchase Agreement, (B) Authorizing
24   and Approving Bidding Procedures and Break-up Fee, (C) Approving Notice Procedures, (D)
25   Scheduling a Sale Hearing, and (E) Approving Procedures for Assumption and Assignment of
26   Certain Executory Contracts and Unexpired Leases and Determining Cure Amounts filed at
27   Dkt. 386 in these jointly administered chapter 11 proceedings (the “Bidding Procedures


     {0006244.0000/01161581.DOCX / }
                                                          Case 9:20-bk-10554-DS                  Doc 435 Filed 11/02/20 Entered 11/02/20 15:09:53     Desc
                                                                                                  Main Document     Page 2 of 4


                                                           1   Order”). 1
                                                           2                                           STATEMENT OF POSITION
                                                           3             CTB echoes the positions concerning DDD outlined by CPES in its reply filed on
                                                           4   October 31, 2020 at Dkt. 430 (the “CPES Reply”). DDD’s approach to CPES’s bankruptcy
                                                           5   cases, and DDD’s refusal to offer even a modicum of cooperation with CPES, CTB, or any of
                                                           6   the other parties has led all parties to an unfortunate and impaired auction result.
                                                           7             While CTB recognizes the practical realities that have resulted in CPES’s decision to
                                                           8   generally adopt the results of DDD’s separate liquidation process and transfer a significant
                                                           9   portion of the Purchased Assets to DDD selected care providers for little or de minimus
                                                          10   remuneration, CTB notes that even the limited success of the CPES sale process now pursued
                  2800 North Central Avenue, Suite 1200




                                                          11   would not have been achieved without CTB’s agreement and participation in the sale process
ENGELMAN BERGER, P.C.




                                                               as the Stalking Horse Bidder.               Accordingly, CTB respectfully requests that any order
                        Phoenix, Arizona 85004




                                                          12

                                                          13   approving the sale of the Purchased Assets as now proposed by CPES and DDD fully respect
                                                          14   the Bidding Procedures Order and the Break-Up Fees terms approved thereby.
                                                          15             Specifically, CPES’s Motion requesting approval of the bidding procedures and sale
                                                          16   (Dkt. 296) included a request to approve the Stalking Horse Asset Purchase Agreement and
                                                          17   proposed Bidding Procedures, both of which incorporated terms requiring the payment of a
                                                          18   Break-Up fee to CTB in the amount of $37,600 (calculated as $25,000 plus 3% of the initially
                                                          19   defined Purchase Price of $420,000.00) in the event that CTB was not designated by CPES as
                                                          20   the successful bidder for the Purchased Assets after completion of the auction process. This
                                                          21   Court’s Bidding Procedures Order approved the Stalking Horse Purchase Agreement and the
                                                          22   Bidding Procedures as proposed by the Motion without any modifications to the Break-Up
                                                          23   Fee terms and over the objections of DDD and creditor CapGrow. CTB has incurred fees and
                                                          24   invested in resources totaling almost $100,000 in connection with its efforts to acquire the
                                                          25   Purchased Assets in reliance on the approved Break-Up Fee terms, only a portion of which
                                                          26
                                                               1
                                                          27    Capitalized terms not defined herein shall have the meanings ascribed to them in the Bidding
                                                               Procedures Order.

                                                               {0006244.0000/01161581.DOCX / }
                                                                                                                     2
                                                          Case 9:20-bk-10554-DS                  Doc 435 Filed 11/02/20 Entered 11/02/20 15:09:53      Desc
                                                                                                  Main Document     Page 3 of 4


                                                           1   will now be recoverable through payment of the Break-Up Fee.
                                                           2             As is now evident from the CPES Reply, CPES has not designated CTB as the
                                                           3   successful bidder and does not intend to seek approval of the sale of any of the Purchased
                                                           4   Assets to CTB. As a result of the foregoing, any order approving the sale of the Purchased
                                                           5   Assets as now requested by CPES should direct CPES to pay CTB the Break-up Fee in the
                                                           6   amount of $37,600.00 from the sale proceeds collected by CPES at closing and without any
                                                           7   further required procedures or orders of this Court.
                                                           8             DATED this 2nd day of November 2020.
                                                           9

                                                          10                                                       ENGELMAN BERGER, P.C.
                  2800 North Central Avenue, Suite 1200




                                                          11                                                       By      /s/ Scott B. Cohen, Bar #171941
ENGELMAN BERGER, P.C.




                                                                                                                         Scott B. Cohen
                                                                                                                         2800 North Central Avenue, Suite 1200
                        Phoenix, Arizona 85004




                                                          12
                                                                                                                         Phoenix, Arizona 85004
                                                          13                                                             Attorneys for CTB AZ, LLC

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19
                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                               {0006244.0000/01161581.DOCX / }
                                                                                                                     3
                                                          Case 9:20-bk-10554-DS                  Doc 435 Filed 11/02/20 Entered 11/02/20 15:09:53     Desc
                                                                                                  Main Document     Page 4 of 4


                                                           1   COPY of the foregoing electronically filed
                                                               and served via method indicated this
                                                           2   2nd day of November 2020 to:
                                                           3   Jeremy M. Pelphrey                                        Jennifer C. Kalvestran
                                                               Email: jeremy.pelphrey@faegredrinker.com                  GUST ROSENFELD, P.L.C.
                                                           4   Ryan M. Salzman                                           Email: JKalvestran@gustlaw.com
                                                               Email: Ryan.Salzman@faegredrinker.com                     Attorneys for Arizona Department of
                                                           5   FAEGRE DRINKER BIDDLE & REATH LLP                         Economic Security
                                                               Attorney for Debtors
                                                           6                                                             David R. Johanson
                                                               U.S. Trustee                                              HAWKINS PARNELL & YOUNG, LLP
                                                           7   915 Wilshire Blvd., Ste. 1850                             Email: djohanson@hpylaw.com
                                                               Los Angeles, CA 90017                                     Attorneys for CPES Employee Stock
                                                           8                                                             Ownership Plan and Trust Participants
                                                               Brian D Fittipaldi
                                                           9   UNITED STATES DEPARTMENT OF                               Lisa D. Angelo
                                                               JUSTICE/OUST                                              Email: Langelo@murchisonlaw.com
                                                          10   Email: brian.fittipaldi@usdoj.gov                         Gina E. Och
                                                               Attorneys for U.S. Trustee                                Email: Goch@murchisonlaw.com
                  2800 North Central Avenue, Suite 1200




                                                          11                                                             MURCHISON & CUMMING, LLP
ENGELMAN BERGER, P.C.




                                                               Michael G. Schinner                                       Attorneys for Certain Underwriters at
                                                               Agustín R. Piña                                           Lloyd’s, London et al.
                        Phoenix, Arizona 85004




                                                          12
                                                               SCHINNER & SHAIN, LPP
                                                          13   Email: pina@schinner.com                                  Stephen M. Dichter
                                                               Attorneys for 1814 OGDEN, LLC                             Email: sdichter@cdslawfirm.com
                                                          14                                                             CHRISTIAN DICHTER & SLUGA, P.C.
                                                                                                                         Attorneys for Certain Underwriters at
                                                          15                                                             Lloyd’s, London et al.
                                                          16
                                                                   /s/     Marie K. Kelly
                                                          17             Legal Assistant
                                                          18

                                                          19
                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                               {0006244.0000/01161581.DOCX / }
                                                                                                                     4
